203 S.W.3d 137 (2006)
KENTUCKY BAR ASSOCIATION, Petitioner
v.
Dana Lea B. QUESINBERRY, Respondent.
No. 2006-SC-0601-KB.
Supreme Court of Kentucky.
October 19, 2006.

OPINION AND ORDER
The Kentucky Bar Association (KBA) moves this Court to declare Respondent, Dana Lea B. Quesinberry, KBA Member No. 85504, P.O. Box 457, Morehead, KY 40351, guilty of three charges brought before the KBA. The KBA also moves this Court to enter a Public Reprimand against Respondent and an Order suspending her from the practice of law in Kentucky for thirty (30) days, with such suspension to be probated for one (1) year on the condition that Respondent attend four (4) hours of remedial ethics training. We so find and enter such orders.

KBA File 11217
Respondent was properly served a complaint by the Inquiry Commission on June 7, 2004, alleging three violations of the Rules of Professional Conduct in connection with her representation of Patricia Ann Johnson Keenan and Joseph Keenan in an appeal filed in the Court of Appeals. Respondent filed a response to the complaint on July 20, 2004. On August 25, 2005, the Inquiry Commission issued a three count charge against Respondent alleging violation of the following rules: SCR 3.130-1.3 (diligence); SCR 3.130-1.4(a) (communication); and SCR 3.130-3.4(c) (disobeying obligations to a tribunal). On September 21, 2005, Respondent filed and was granted an Extension of Time in which to respond to the Commission's charges. However, Respondent never filed a response and the matter was finally ordered submitted to the Board of Governors on May 1, 2006.
In representing the Keenans, Respondent filed a timely Notice of Appeal to the Court of Appeals but failed to file a brief in the proceeding. Respondent's failure to file a brief prompted the opposing party to file a Motion to Dismiss the Appeal. When Respondent did not respond to this Motion to Dismiss, the Court of Appeals entered an Order dismissing the Keenans' appeal. Respondent was ordered to inform the Court why she had failed to file a brief and respond to the Motion to Dismiss, or in the alternative, pay a $250 fine. In response, Respondent filed a Motion to Reinstate the Appeal. The Court of Appeals denied Respondent's Motion to Reinstate and further imposed a $250 fine.
At this point, the Keenans filed a pro se motion to reconsider the denial of the Motion to Reinstate their appeal. The Keenans asserted that Respondent failed to inform them of the status of their appeal and failed to respond to their requests for information regarding the appeal. The Court of Appeals entered an order reinstating the appeal.
The Court also entered a Show Cause Order against Respondent. Respondent failed to answer the Order, and on October 2, 2003, the Court set a Show Cause hearing. The hearing took place on November 5, 2003. At the hearing, Respondent was found to be in contempt of court and was fined $500, with such fine being suspended so long as she complied with all future Orders of the Court. The Court of Appeals further ordered that the KBA be notified of its proceedings.
The Board of Governors voted 12 to 0 to find Respondent guilty of the following charges, (1) failure to act with reasonable diligence and promptness in representing a client in violation of SCR 3.130-1.3; (2) failure to communicate with her clients in violation of SCR 3.130-1.4(a); and (3) disobeying obligations to a tribunal of the Commonwealth in violation of SCR 3.130-3.4(c).

II. Conclusion
The record in this case indicates clear noncompliance with the rules of Respondent's chosen profession. Respondent was issued a private admonition on December 22, 2005, for similar conduct. Upon the foregoing facts and charges, we find sufficient evidence to adjudicate Respondent guilty of all counts alleged in KBA File 11217. We further hold that in light of Respondent's conduct, the recommendation of the KBA should be adopted. Therefore, it is ORDERED that:
1. Dana Lea B. Quesinberry, KBA Member No. 85504, is adjudicated guilty of all charges alleged in KBA File 11217.
2. Dana Lea B. Quesinberry is publicly reprimanded for her conduct.
3. Dana Lea B. Quesinberry is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days, with such suspension to be probated for a period of one (1) year on the condition that Quesinberry attend four (4) hours of remedial ethics training, to be approved by the Office of Bar Counsel, in the area of case management.
4. In accordance with SCR 3.450, Respondent is directed to pay all costs associated with these disciplinary proceedings in the amount of $355.16 for which execution may issue from this Court upon finality of this Order.
All concur.